         Case 1:20-cr-00272-WHP Document 58 Filed 06/23/21 Page 1 of 1




                                                                      June 23, 2021

 VIA ECF & EMAIL
 The Honorable William H. Pauley III                       Application granted.
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

 Re:    United States v. Allen Lawrence
        20 Cr. 272 (WHP)

 Dear Judge Pauley:                                               July 2, 2021

        I write with the consent of Pretrial Services to respectfully request this Court
 order that Pretrial Services be permitted to remove Mr. Lawrence’s ankle monitor on
 Tuesday, July 6, 2021. On July 7, 2021, Mr. Lawrence will fly from New York to
 Raleigh, North Carolina to surrender at FCI Butner Low. FCI Butner Low is expecting
 Mr. Lawrence for his early surrender.

        Thank you for your consideration of this matter.

                                                       Respectfully submitted,

                                                       /s/
                                                       Ian Marcus Amelkin
                                                       Assistant Federal Defender
                                                       (212) 417-8733


cc:    AUSA Jacob Fiddelman (via ECF & E-mail)
